      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 1 of 28




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


  DONYA D. DECOU-SNOWTON,                             *   CIVIL ACTION NO.:
                   Plaintiff,                         *
            v.                                        *
                                                      *
 JEFFERSON PARISH, ROY JUNCKER,                       *   SECTION:
 IN HIS INDIVIDUAL CAPACITY,                          *
 CHRISTOPHER TROSCLAIR, IN HIS                        *
 INDIVIDUAL CAPACITY, GRETCHEN                        *
 TILTON, IN HER PERSONAL CAPACITY,                    *
 AND JOAN RUIZ IN HER PERSONAL                        *
 CAPACITY, ABC INSURANCE                              *
 COMPANY,      Defendants                             *
                                                      *
 ***************************************                  ********************************



                                         COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, DONYA DECOU-

SNOWTON (“SNOWTON”), who hereby brings this Complaint and respectfully avers, as

follows:

                                       INTRODUCTION

       1.      Plaintiff brings this action for declaratory judgment, equitable relief, and monetary

damages to secure the protection against and to redress unlawful discrimination on the basis of

gender, race, and retaliation under the Civil Rights Act of 1866, 42 U.S.C. §1981, as amended by

the Civil Rights Act of 1991 (“Section 1981”); Title VII of the Civil Rights Act of 1964, 42 U.S.C.

section 2000e et. seq., as amended (“Title VII”), 42 U.S.C §1983, Title I of the Americans with

Disability Act of 1990 and Title I of the Civil Rights Act of 1991 (“ADA”) Title V, Section 503

of the Act, 42 U.S.C § 12203, Title XXIX of the Family Medical Leave Act of 1993, 29 U.S.C. §
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 2 of 28




2615 et. seq., and Louisiana laws prohibiting intentional discrimination including the Louisiana

Employment Discrimination Law codified as LSA-R.S. 23:332, et seq., and LSA- R.S. 23:967

protections against reprisal and La. Civil Code 2315 for intentional infliction of emotional distress,

wrongful demotion, and defamation.

                                 JURISDICTION AND VENUE

       2.      This Court has original jurisdiction of the Plaintiff’s Section 1981 and 1983 claims

pursuant to 28 U.S.C. §§1331 and 1343. The Court has original jurisdiction of the plaintiff’s Title

VII claims pursuant to 28 U.S.C. § 1331, 1343, 2202, and 42 U.S.C. §2000e-5. This action is

authorized and instituted pursuant to the ADA, 42 U.S.C. § 12117(a), which incorporates by

reference plaintiff’s Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(f)(1) and (3) and

the Civil Rights Act of 1991, 42 U.S.C § 1981a; and 29 U.S.C § 2617.

       3.      The employment practices alleged to be unlawful were committed in the State of

Louisiana, and therefore, fall within the jurisdiction and venue of the United States District Court

for the Eastern District of Louisiana pursuant to Title VII, 423 U.S.C. §2000e-5(f)(3).

       4.      Supplemental jurisdiction over Complainant’s state law claims is invoked under

both Rule 18 of the Federal Rules of Civil Procedure and 28 U.S.C. § 1367, because they are part

of the same case or controversy as Complainant’s federal claims.

       5.      This Court has personal jurisdiction over the Defendants- as each defendant is

either domiciled in the Eastern District of Louisiana and the acts and omissions of all defendants

occurred in the Eastern District of Louisiana.

       6.      Venue is proper under 28 U.S.C. § 1391(b)(2) because the events giving rise to the

claims asserted occurred in the Eastern District.

       7.      Venue is also proper in the Eastern District of Louisiana pursuant to 28 U.S.C. §




                                                    2
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 3 of 28




1391 and 42 U.S.C.A. §2000e-5(g).

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

          8.    Complainant has satisfied all administrative prerequisites for filing suit under Title

VII, ADA, and the Louisiana Employment Discrimination Law, R.S. 23:302 et. seq.

          9.    On or about June 30, 2020, Snowton filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”). On April 7, 2021, Snowton received the

Notice of Right to Sue letter from the Department of Justice for her Title VII, ADA and retaliation

claims included in her Charge of Discrimination.

          10.   This Complaint is being filed within 90 days of Complainant’s receipt of the Notice

of Right to Sue.

                                           THE PARTIES

      11.       Plaintiff, Donya Decou-Snowton (“Snowton”), is a person of the full age of

majority, domiciled in the Parish of Jefferson, State of Louisiana. Snowton was employed with the

Department of Juvenile Services from October of 2008 through June 8, 2020. She served as a

Juvenile Probation Officer 3 until her wrongful demotion to Juvenile Home Detention Supervisor

for Jefferson Parish Department of Juvenile Services on November 30, 2019.

      12.       Defendant Jefferson Parish (“Jefferson Parish” or “The Parish”) is a government

body created pursuant to the laws of the State of Louisiana and is located within the Eastern District

of Louisiana. At all relevant times, The Parish is and was the Complainant’s employer through the

Department of Juvenile Services and had at least 20 employees.

          1.    Defendant Roy Juncker is the Director for the Department of Juvenile Services and

a resident of Jefferson Parish. Suit is brought against Juncker in his individual capacity for tort

claims.




                                                  3
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 4 of 28




       2.      Defendant Christopher Trosclair is the Assistant Director for the Department of

Juvenile Services and a resident of Jefferson Parish. Suit is brought against Trosclair in his

individual capacity for tort claims.

       3.      Defendant Gretchen Tilton is the Assistant Director for Human Resources

Management and HR Manager for the Department of Juvenile Services and is a resident of

Jefferson Parish. Suit is brought against Tilton in her individual capacity for tort claims.

       4.      Defendant Joan Ruiz is the former Probation Manager for the Department of

Juvenile Services and a resident of Jefferson Parish. Suit is brought against her in her individual

capacity for tort claims.

       5.      Defendant ABC Insurance Company, upon information and belief, issued a policy

of insurance to the Parish which provides coverage for the acts and omissions alleged in this

Complaint.

       6.      Each of the acts and omissions complained of in this Complaint were committed

by the defendants and agents while in the course and scope of their employment with the Parish.

       7.      In doing the acts and/or omissions alleged, Defendants acted under color of

authority and/or color of state law.

                                  FACTUAL ALLEGATIONS

       8.      Plaintiff, Snowton (African American Female), was hired in October of 2008,

to serve as a Juvenile Probation Officer for DJS. Snowton was promoted to a Juvenile

Probation Officer III, a supervisory position and completed her probationary period by March

of 2015 and stayed in that position until her wrongful demotion of November 30, 2019, to a

Juvenile Home Detention Supervisor.

       9.      Snowton’s yearly evaluations for every year from 2009 through April of 2019




                                                  4
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 5 of 28




indicated that she always met expectations and her pay was increased for her exemplary

performance; except for the evaluation of June 23, 2020, that evaluated her performance as below

expectations after she had been presumed resigned from her position for more than two weeks.

       10.     Snowton began suffering from harassment and discrimination on or about the

spring of 2019. Upon information and belief an anonymous complaint was issued about DJS in

the spring of 2019, after the complaint was issued Snowton began to suffer from harassment, was

targeted, scrutinized, and retaliated against. Snowton attempted to go through the normal

channels to resolve the issues to no avail. Instead, the harassment and targeting only intensified

and Snowton filed a grievance against her immediate supervisor Joan Ruiz, Probation Manager

on August 23, 2019, concerning a meeting that took place on August 22, 2019, with Director

Roy Juncker, Probation Manager Joan Ruiz, Assistant Director Christopher Trosclair and

Probation Officer Erin Ronquille.

       11.     The very same day Juncker retaliated against Snowton and verbally advised her

that he was removing her previously approved accommodation to utilize her lunch hour to pick

up her children from the bus stop. At the time Ms. Snowton’s husband was incapacitated due to

a serious medical condition and Snowton was the only adult in her family able to care for the

children. Juncker advised Snowton that the privilege would be revoked because Snowton wants

to “play the victim” and “rat” on everyone else. Snowton did not know what Juncker thinks she

“ratted” about. Juncker followed up in writing revoking he accommodation on August 26, 2019.

       12.     Then, just two days later, on August 28, 2019 – At 3:49 p.m. Snowton received

an email from Christopher Trosclair stating there was a complaint filed by the DA Constantine

regarding two alleged issues occurring on August 22, 2019, in Drug Court before Judge

Burmaster.




                                                5
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 6 of 28




       13.     On August 29, 2019- Snowton provided a two-page written response to Trosclair

regarding D.A. Constantine’s complaint. She provided names of eleven different witnesses who

were in Drug Court and have personal knowledge whether Snowton engaged in the activity that

she was accused of. Trosclair did not reach out to any of the individuals named by Snowton,

except for Dr. Ryals, a white male, and NO persons of color or African American witnesses were

interviewed or questioned. Moreover, a transcript of the proceeding is available and does not

include any testimony concerning the claims made against Mrs. Snowton, instead they took the

word of an individual from an outside agency and failed to conduct an impartial investigation.

       14.     On September 27, 2019, Snowton was moved out of Drug Court into case work

supervision.

       15.     On October 4, 2019 – Joan Ruiz required Snowton to change one of the ratings

on Luis Bustamante’s evaluation so he could get a 6.5% raise, despite the fact that Snowton

provided the rating as she found warranted as his supervisor. The evaluation rating that Ruiz

directed Snowton to change related to the ATD policy.

       16.     Then on October 10, 2019, the ATD policy was updated by probation manager

Ruiz after comment on Luis Bustamante’s evaluation, upon information and belief this was done

after the fact to protect Bustamante and provide the appearance thast Snowton was not aware of

the policy. Snowton was aware of the prior policy and saw that the change was subsequently

made to conform to Bustamante’s evaluation.

       17.     The following day, on October 11, 2019, Snowton received an email from

Christopher Trosclair at 9:35 a.m. noting that he was informed of a possible breach of security

related to the BI Total Access System (GPS), that she was deactivated on September 30, 2019

but her name was on a list of users along with several other individuals who no longer used the




                                                6
        Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 7 of 28




BI system and demanded a response to his questions regarding her status with BI system within

the next 3.5 hours, by 1:00 p.m. Snowton provided a response at 10:50 am, at 12:00 pm., in

response to her email, Trosclair sent Snowton four more follow up questions but never indicated

when a response was due. Trosclair sent Mrs. Snowton a harassing and demeaning message at

1:38 p.m. that she had not responded to his follow up questions by 1:00 pm, although he never

advised her of this expectation, he demanded a response within the next 42 minutes. This was all

during the working day while Snowton had other responsibilities. Snowton provided a response

to his follow up questions.

        18.    On October 11, 2019, Snowton a filed second grievance due to retaliatory

behavior and actions of the department and in retaliation for filing a grievance on August 23,

2019.

        19.     On October 15, 2019, Snowton was advised at 12:44 pm that the meeting to

address her grievance would take place at 3:00 pm that day with Joan Ruiz and Christopher

Trosclair. Trosclair stated he obtained statements from Joan Ruiz and Treatment Supervisor, John

Ryals, and denied getting statements from anyone else, alleging he did not want to “blast” the

issue to the entire court. Trosclair stated he did obtain the audio of the hearing and would present

his findings to the Director Juncker, along with his findings from the BI issue.

        20.    The meeting was in no way meant to address the grievance Snowton made and

was instead used as a further attempt to harass Snowton and find information related to the D.A.

Complaint and supposed violation of BI policy to possibly use against Snowton. During the

meeting Snowton was threatened by the probation manager Ruiz that she has a right to file a

grievance as well.

        21.    On October 22, 2019, Director Juncker held a meeting with Snowton regarding




                                                  7
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 8 of 28




her grievance, Christi Lacombe was also present. Juncker attempted to threaten and intimidate

Snowton for filing a grievance. Snowton provided examples of the plethora of issues and

problems surrounding Drug Court practically since the change of probation officers took place.

Juncker stated he believes that Snowton just came in at the wrong time and any supervisor who

would have been placed in the position would have been in the same situation. Snowton informed

Juncker that she feels that others have colluded and conspired to see her fail, such as Colleen

George (Conley) another probation supervisor. Juncker stated he had not yet reviewed any of the

allegations brought against. Snowton, but in reference to the BI complaint it was more of a breach

on BI’s part in that all employees had the same pin number and that is how it was set up, but now

that has changed. Juncker stated he does not agree with Snowton’s solution for training to achieve

a more favorable workplace culture and environment, because Jefferson Parish offers enough

trainings throughout the year. The meeting adjourned and. Snowton advised Director Juncker that

she was hired to perform a job free of victimization, harassment, discrimination, unfair treatment,

and retaliation and has done that job for almost 11 years.

        22.     On November 6, 2019 – Christopher Trosclair delivered a document to Snowton

and instructed her to sign the signature page without allowing her to review the entire document

prior to signing it. Snowton was not aware what the document was pertaining to, however, after

she signed it, provided her with the letter dated the previous day, stating that she had a disciplinary

hearing scheduled for the following day, 11/7/19 at 2:30 pm. Trosclair’s actions were in direct

violation of Jefferson Parish Administrative Management Policies Section 502 Maintaining

Standards and Effective Service, Rule 5 Pre-Disciplinary Hearings 5.6 Notice, which requires

that the employee be provided notice postmarked five (5) calendar days in advance of scheduled

hearing.




                                                   8
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 9 of 28




                 a. The letter advised that Snowton was in violation of DJS and Administrative

                     Management Policies, Section 501, 02, and 503, which occurred between

                     August 22, 2019 and October 3, 2019:

                 b. Engaging in a verbal argument with an Assistant District Attorney following

                     a Juvenile Court Hearing;

                 c. Engaging in prohibited, discourteous, and unprofessional conduct;

                 d. Engaging in behavior constituting insubordination;

                 e. Neglecting your duty as Juvenile Probation Officer III;

                 f. Obtaining unauthorized access to the BI Total Access system;

                 g. Demonstrating poor judgment;

                 h. Making statements which contradict what was reported by staff and your

                     contact with BI Customer Service;

                 i. Engaging in conduct that reflects unfavorably on the department and that is

                     disruptive to the smooth and effective operation of the Department of

                     Juvenile Services.

       23.      On November 7, 2019, Snowton received a call from Christi Lacombe around

12:24 pm stating that the director, Roy Juncker would not be able to meet with her today as

“something came up”. She stated the meeting will be postponed to one day next week.

       24.     On November 19, 2019, Snowton was hand delivered another pre-disciplinary

hearing letter indicating that the hearing was rescheduled for the following day at 10:00 a.m. This

letter was also in violation of the rules regarding Notice for Pre-Disciplinary hearings.

       25.     On November 20, 2019, Snowton was subjected to a 2.5-hour pre-Disciplinary

hearing where she was repeatedly cut off and not allowed to speak in defense of herself. The




                                                 9
     Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 10 of 28




hearing was conducted by Trosclair, Ruiz, Tilton, and Juncker, who all fired questions at her

about topics and issues that were not included in the pre-disciplinary notice. The hearing was

biased, discriminatory, and a conclusion was already foregone prior to the hearing. Essentially,

Snowton was blamed for a ruling that Judge Burmaster issued that Ruiz and D.A. Constantine

were unhappy about. Additionally, Snowton was accused of breaching the BI system when she

called the vendor when she could not log into the system to complete the review she was handling

for ATD while others were out of town. Joan Ruiz stated that she told subordinate Probation

Officer Bustamante to remove Supervisor Snowton’s access to the system on September 30,

2019, but never advised Snowton that her access was removed or that she would violate policy if

she logged onto the system to complete her work.

       26.     On November 26, 2019, Snowton was hand delivered a disciplinary letter

advising of her demotion to Juvenile Home Detention Supervisor effective November 30, 2019,

the Saturday after Thanksgiving and her new schedule would be from 4p.m. to midnight, a drastic

change from her prior schedule for the past eleven years. Snowton was found to have violated

Administrative Management Policies 501.5; 501.6, 501.7, 501.8, and 501.8.1; Policy 502.1;

Policy 503.2, 503.2.1; 503.2.2; 503.2.3; and 503.2.4 for:

                 a. engaging in a verbal confrontation with an Assistant District Attorney;

                 b. Failing to be forthcoming in your explanation of what occurred;

                 c. Engaging in prohibited, disrespectful and unprofessional conduct;

                 d. Fraudulently gaining access to the BI Total Access system;

                 e. Making statements that contradict what was reported and recorded during

                    contact with BI Customer Service;

                 f. Demonstrating poor judgment; and




                                                10
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 11 of 28




                  g. Neglect of duty as Juvenile Probation Officer III.

       27.       The same day, on November 26, 2019, Snowton participated in a meeting with a

panel of physicians and medical personnel in reference to changes in her husband’s serious

medical condition.

       28.       On November 27, 2019, Snowton obtained permission from acting supervisor,

Gloria Meisky to leave early for the day to take needed medication attributed to anxiety from

stressors with her husband’s medical condition, exacerbated with the stressors of the work

environment.

       29.       That same day, on November 27, 2019, Snowton received an email from Trosclair

advising of a new supervisor’s schedule for December 2019. The schedule had Mrs. Snowton

scheduled to report for training on Saturday November 30, 2019, for work. Snowton had already

advised Juncker that she could not work on Saturday November 30, 2019, Snowton was required

to look for a facility to care for her terminally ill husband and father of her children.

       30.       On November 29, 2019, Snowton emailed and texted Mr. Trosclair to notify him

that she would be out on sick leave the following day, November 30, 2019. Snowton remained

out on requested leave and informed Trosclair daily of her status through submission of FMLA

packet on December 6, 2019.

       31.       On December 2, 2019, Snowton received an email from Trosclair requiring her

to provide a written statement by a registered physician or other accepted authority certifying that

she was ill and unable to work during the period of sick leave of absence as stated in emails.

       32.       On December 3, 2019, Snowton submitted medical documentation from

her physician indicating that she was a patient under care on medication that required her to be

on sick leave.




                                                  11
        Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 12 of 28




         33.   On December 6, 2019, Snowton notified Mr. Trosclair that her situation had not

changed and submitted FMLA documentation as it relates to her spouse’s serious medical

condition. She informed Trosclair that she would utilize her sick leave for days she was ill, in

addition to being on FMLA until further notice in reference to her husband’s medical condition in

which she would use sick leave as well.

         34.   On December 10, 2019, Snowton received correspondence from Juncker advising

that she was AWOL, yet no indication or notice was provided to Snowton concerning her

eligibility for FMLA. Snowton was also instructed to return any Jefferson Parish property in her

possession.

         35.   On December 13, 2019, Snowton turned in the property she had in her possession

and had a supervisor sign the letter indicating that all property listed in the letter was received.

         36.   On December 16, 2019, Snowton sent a letter to Director Juncker, with a copy to

Gretchen Tilton and Trosclair, advising that the Parish was in violation of Jefferson Parish Policy

regarding FMLA, federal and state law and that a response to her FMLA application was required

along with pay for a week of sick leave that the department deducted from her paycheck.

         37.   On or about December 17, 2019, Titlton contacted Snowton for the first time and

advised that her FMLA leave was approved but that she was considered AWOL for the week of

sick leave. Appellant was later provided with a copy of the approved application, that Director

Junker signed on December 6, 2019, for FMLA leave from December 7, 2019, through June 7,

2020.

         38.   On December 18, 2019, after Jefferson Parish officials including Juncker and

Tilton were aware of the notice of violations of law illegally contacted Dr. Russo (Snowton’s

husbands’ physician) to interfere with Snowton’s FMLA. During the civil service hearing for




                                                  12
        Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 13 of 28




Snowton’s presumed resignation Juncker testified that he didn’t believe that Snowton needed to

care for her husband, or if she was really ill because she was posting things on her private

Facebook page, which is set to private, and Juncker is not a friend or in her social network.

          39.   On December 26, 2019, Snowton filed a Civil Service Appeal to the demotion

with Jefferson Parish Civil Service as well as allegations of discrimination, retaliation, and

harassment.

          40.   December 30, 2019, through her counsel, Snowton received an email from

counsel for Jefferson Parish, Crystal Heine alleging that Mrs. Snowton filed a fraudulent FMLA

claim and that she was to report to duty on January 1, 2020, as her husband’s treating physician,

Dr. Russo, advised that his condition would not improve, and she could return to work. Tilton

testified during a civil service hearing for her presumed resignation that she contacted Dr. Russo

without permission from Snowton or her husband, in violation of FMLA law and Jefferson Parish

policy.

          41.   On January 6, 2020, Snowton sent a follow up email through her counsel to

counsel for Jefferson Parish requesting a copy of Dr. Russo’s letter and a response to the Dec.

16, 2019. Jefferson Parish refused to provide the written response from Dr. Russo until April of

2020.

          42.   On January 8, 2020, Snowton contacted the Department of Labor to make a

complaint about the failure to comply with FMLA and wages that were not paid for sick leave.

DOL did not initiate an investigation.

          43.   On February 26, 2020, Snowton received three letters from Jefferson Parish to

her counsel. The letter dated Feb. 3, 2020, but mailed Feb. 18, 2020, advised that it only

concerned the AWOL designation for requested sick leave for 1 week and confirms that Jefferson




                                                13
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 14 of 28




Parish Personnel were looking on Snowton’s Facebook page while out on FMLA. The Parish

alleged that according to Snowton’s post she was seen watching football with family and friends

on December 1, 2019, minutes before her shift was to begin. The letter confirms that Gretchen

Tilton with HR contacted Dr. Russo’s office on December 18, 2019 and spoke with an employee

named Nicole who pulled Mr. Snowton’s records and answered Ms. Tilton’s questions, in

violation of FMLA and HIPPA. The letter also confirms that Jefferson Parish also contacted Dr.

Nicholson-Uhl’s office and spoke with a nurse Jill, who answered questions about Snowton’s

prescriptions of medication without her permission.

       44.     Juncker testified during Snowton’s civil service hearing for her presumed

resignation that Snowton’s private Facebook posts made him feel that he “was being baited into

taking action against her [Snowton]” or to do something to her. Snowton was in a photo watching

a football game, spending the Christmas holidays with her sister and family, and posted that she

was in Spain. Snowton was required to produce copies of her passport to demonstrate that she

never left the country but was taking a mental vacation to Spain. Junker also testified that he took

Snowton’s posts on her private Facebook page personally, he “felt that she was trying to make

[him] take an action, some type of action.” Junker further testified that he has never monitored

an employee’s Facebook page while out on FMLA, except for Snowton.

       45.     The letter dated Feb. 7, 2020, but mailed Feb. 18, 2020, claims addresses the

property Snowton returned to Jefferson Parish and falsely accuses Snowton of not returning items

as instructed and photographs of all returned property were not returned. Snowton was advised

that the Parish was charging her for $141.00 for replacing a docking station that was returned,

and $77.00 to replace a badge that was destroyed in a fire in 2013 that was never replaced by

Jefferson Parish.




                                                 14
     Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 15 of 28




       46.     The third letter dated Feb, 17, 2020, mailed Feb. 18, 2020, informed Snowton for

the first time that her FMLA was to expire on February 28, 2020, and that she was to report to

work on February 29, 2020 or she would be considered to have resigned from her position.

Theletter also describes a variety of technical issues that the Parish appears to cite as Snowton’s

failure to follow protocol, such as not providing the FMLA application to the FMLA coordinator,

Christie Lacombe who was out on vacation when Snowton went out on leave; that Parish

cyberstalking revealed Snowton was in Atlanta Georgia over the Christmas holidays; and that

Snowton was required to return to work on January 1, 2020, pursuant to an illegally obtained note

from Mr. Snowton’s treating physician.

       47.     On February 28, 2020, Snowton requested an extension of her FMLA leave and

a reasonable accommodation in response to the department’s abrupt change from her return date

of June 7, 2020 (as indicated on FMLA forms).

       48.     On February 28, 2020, Director Juncker immediately responded to Snowton

advising “Your 12 weeks of FMLA has been exhausted. To request an additional 12 weeks of

leave without pay is not a reasonable ADA accommodation. The parish has been reasonable in

extending your FMLA request past the January 1, 2020, return date as noted by the doctor. Your

failure to return to work tomorrow for your scheduled 8AM-4PM shift at Rivarde will result in

you being considered to have resigned from your position effective February 29, 2020, in

accordance with Personnel Rule IX, Section 5.”

       49.     On March 2, 2020, Tilton emailed Mrs. Snowton claiming that Juncker’s email

was sent in error and provided her with ADA forms to have completed and returned within the

next four business days.

       50.     On March 6, 2020, Snowton provided completed ADA forms from her physician




                                                15
     Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 16 of 28




for the appointment that took place on March 6, 2020.

       51.     On March 9, 2020, Tilton emailed Mrs. Snowton that further information was

needed on her application and that a call was set for March 12, 2020, to discuss.

       52.     On March 9, 2020, Snowton sent correspondence to Jefferson Parish through her

attorney, in response to the three letters sent at the end of February noting the violations of the

law and once again demanding that they stop harassment and interference of FMLA leave and to

provide letter from Dr. Russo.

       53.     On March 12, 2020, Snowton emailed Tilton advising that she could not see her

doctor until March 27, 2020, and that she would be available for a call with her counsel.

       54.     On March 12, 2020, Tilton emailed Snowton advising that she did not have a

right to counsel present during the call and allowed Snowton to respond with additional

information from her doctor by March 30, 2020.

       55.     On March 26, 2020, Tilton emailed. Snowton advising that due to Covid19 the

information was needed by April 10th and to have a meeting on April 14th. Snowton responded

to Tilton that her appointment was cancelled due to Covid and was rescheduled for April 20,

2020. Tilton advised Snowton to have the information provided from her doctor for ADA request

by April 20, 2020.

       56.     Snowton was unable to get in to see her doctor to complete her ADA paperwork.

Snowton was advised that she had to have an in-person appointment to complete the paperwork

and no appointments were being provided due to the COVID pandemic.

       57.     On May 22, 2020, Snowton emailed Tilton advising that she has not been able to

return to her physician and was trying to get an appointment. No further information was ever

provided to Snowton or her counsel concerning her ADA forms or requirement for her to return




                                                16
     Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 17 of 28




to work.

       58.      On June 12, 2020, Snowton received through her counsel, a courtesy letter sent

to Ms. Snowton’s P.O. Box and dated June 9, 2020, advising her that she has used 70 days of

LWOP, her FMLA expired on Feb. 28, 2020, and was being released from employment in

accordance with Personnel Rule IX, section 13.5. Counsel was not able to communicate the

presumed resignation to Snowton until June 16, 2020.

       59.      On June 13, 2020, Snowton was advised by the hospital to come with her children

because her husband had taken a turn for the worse. Mr. Snowton passed away on June 13, 2020.

       60.      Snowton asserts that other non-African American employees and men in DJS have

been treated more favorably than herself.

             a. Upon information and belief Probation Supervisor Ms. Colleen George Conley

                repeatedly used the discriminatory word “wigger” around the department and was

                never formally disciplined. She has an extensive history of subpar departmental

                problems with staff, the court, and community as a supervisor and has never been

                demoted.

             b. In the fall of 2020 Ms. Colleen George Conley made an outburst and disturbance

                in Judge Calogero’s court in front of a juvenile’s family relating to potential

                participation in Drug Court, although her supervisors were aware and she was

                admonished by the Judge, she was never disciplined formally.

             c. ATD was made aware that Trackers were not seeing probationers while under

                Colleen George’s supervision, but George was never disciplined.

             d. Upon information and belief Probation Officers M. Duplessis and D. Story

                conducted a school visit in which medication they obtained from the parent was




                                                17
Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 18 of 28




         administered at school to the minor. This medication administered was the wrong

         medication and the student passed out at school. Formal disciplinary action was

         not taken against the P.O.’s or their supervisor.

      e. Upon information and belief, on or about September 16, 2019, former employee

         Nikki Johnson arrived at the office with her minor child and was observed sitting

         at the front desk for an extended period of time with receptionist as Snowton

         signed out and observed the situation; nevertheless, Juncker has informed

         Snowton that her children are not allowed on the premises.

      f. On or about September 25. 2019; Snowton received a complaint from the parent

         of probationer T. C. who phoned and stated Ms. Colleen George was disrespectful

         to her son while waiting for court. Mrs. Snowton notified Mr. Trosclair who

         instructed her to forward the call to Ms. Ruiz. Per Ms. Ruiz no action was taken

         against Ms. George.

      g. October 4, 2019 – Ms. Ruiz instructed Mrs. Snowton to change L. Bustamante’s

         evaluation to a higher evaluation number so he could get a 6.5% raise. (Mrs.

         Snowton has always received at least a Meets Expectations evaluation on her

         annual reviews yet the maximum raise she has received is 5%)

      h. Supervisor, Krista Jerome is allowed to be driven between the East and West

         banks because she does not drive across bridges. Ms. Jerome is the only employee

         who has this accommodation, however, no accommodation or attempt to

         accommodate Snowton for her ADA request was performed. Upon information

         and belief Jerome did not submit a ADA request for accommodation.

 1.      The Defendants acts and/or omissions caused Snowton to suffer mental,




                                          18
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 19 of 28




emotional, and psychological harm.

         2.    Snowton has suffered substantial loss in present and future wages,

employment benefits, and future career opportunities because of Defendants’ unlawful

conduct.

         3.    On July 8, 2020, Snowton filed an appeal to her presumed resignation citing

that the Parish failed to follow its rules and policies and that she was retaliated against in

violation of the Parish whistleblower policy. A hearing was held on March 23, 2021, and

April 21, 2021. The referee issued an order denying her appeal on June 16, 2021, which is

currently being appealed to the Board.

         4.    No hearing was ever held for Snowton’s appeal to her wrongful demotion filed

in December of 2019.

                                   CLAIMS FOR RELIEF

                                           COUNT 1
                                  Violation of 42 U.S.C. §1981

         5.    Snowton re-alleges and incorporates herein by reference all the foregoing

allegations.

         6.    Snowton is a member of a protected class, as an African American. Defendants

actions are in violation of the rights afforded Snowton by the Civil Rights Act 1866, 42.U.S.C.

§1981, as amened by the Civil Rights Act of 1991.

         7.    By conduct described above, Defendants intentionally deprived Snowton of the

same rights enjoyed by white citizens to the creation, performance, enjoyment and all benefits and

privileges of their contractual employment relationship with Defendants, in violation of 42 U.S.C.

§1981.

         8.    As a result of Defendants’ discrimination in violation of Section 1981, Snowton



                                               19
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 20 of 28




has been denied employment opportunities providing substantial compensation and benefits,

thereby entitling her to injunctive and equitable monetary relief; and has suffered anguish,

humiliation, distress, inconvenience, and loss of enjoyment of life because of Defendants’ actions,

thereby entitling her to compensatory damages.

       9.      In its discriminatory acts described above, Defendants acted with malice or reckless

indifference to Snowton’s rights, thereby entitling her to punitive damages.

                                            COUNT 2

                                 Title VII, 42 U.S.C. § 2000e-2(a)
                                 Disparate Treatment – Gender

       10.     Snowton re-alleges and incorporates herein by reference all the foregoing

allegations.

       11.     Snowton is a member of a protected class, as an African American female, and is

qualified for the position she held.

       12.     Snowton was the subject of mistreatment by several Parish employees, including

but not limited to Christopher Trosclair and Roy Juncker based on her gender. On multiple

occasions Trosclair and Juncker treated Snowton differently than other non-female employees,

who were either disciplined less harshly or not at all for similar or more egregious policy

violations than those alleged against Snowton in her pre-disciplinary hearing for her wrongful

demotion in November of 2019.

       13.     Snowton reported the discriminatory conduct to her employer, who failed to take

reasonable remedial measures.

       14.     Defendant Trosclair’s actions were taken with malice and reckless disregard for

Cooks’ right to be treated on an equal basis with men.

       15.     Defendant Juncker did not take reasonable remedial measures to address the



                                                 20
         Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 21 of 28




discriminatory actions of his subordinates, in reckless disregard for the Snowton’s rights as

secured by federal law.

          16.   The Parish discriminated against Snowton in violation of 42 U.S.C. § 2000-e2(a).

                                              COUNT 3

                                 Title VII, 42 U.S.C. § 2000e-2(a)
                                  Disparate Treatment – Race

          17.   Snowton re-alleges and incorporates herein by reference all the foregoing

allegations.

          18.   Defendants discriminated against Snowton based on her race. Snowton was treated

differently than other non-African American, and Caucasian similarly situated employees. She was

treated more harshly, scrutinized, and/or disciplined more severely than other non-African American

and Caucasian similarly situated employees.

          19.   Defendants failed to exercise reasonable care either to prevent this discrimination or

to promptly correct these practices.

          20.   Defendants’ conduct was intentional and done with malice or with reckless

indifference to Snowton’s federally protected rights.

          21.   The Parish discriminated against Complainants in violation of 42 U.S.C. § 2000-

e2(a).

                                              COUNT 4

                                 Title VII, 42 U.S.C. § 2000e-3(a)
                                            Retaliation

          22.   Snowton re-alleges and incorporates herein by reference all the foregoing

allegations.

          23.   Snowton engaged in protected activity, by opposing the disparate treatment and

discrimination as describe in preceding paragraphs.

                                                 21
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 22 of 28




        24.    The Parish, through Trosclair, Juncker, and others, retaliated against Snowton by

engaging in a series of materially adverse actions against her that would have dissuaded a reasonable

person from complaining of discrimination.

        25.    Defendants took the adverse actions against Snowton because of her protected

activities.

        26.    Defendants’ actions were taken with malice and reckless disregard for Snowton’s

right be free from discrimination in the workplace.

        27.    For the foregoing reasons, the Parish retaliated against Snowton in violation of

42 U.S.C. § 2000-e3(a).
                                            COUNT 5

                                        42 U.S.C. §1983
                             Deprivation of a Vested Property Right

         66.   Snowton re-alleges and incorporates herein by reference all the foregoing

allegations.

         67.   The Fifth and Fourteenth Amendments of the United States Constitution, as well as

the Louisiana Constitution and Louisiana law establish a constitutionally protected property right

to due process for civil servants.

         68.   Snowton enjoys a vested property right in her position as a civil servant and can

only be demoted for cause after due process.

         69.   The demotion was without cause, arbitrary and capricious, and resulted in a clear

denial of Snowton’s guaranteed and vested property right in her employment.

         70.   Snowton was not provided adequate notice and an opportunity to be heard in

advance of the pre-disciplinary hearing, the hearing included discussion of accusations and alleged

policy violations not included in the pre-disciplinary hearing notice. Further, Defendants failed to




                                                 22
        Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 23 of 28




follow its policies relating to the pre-disciplinary hearing and failed to provide written notice of

the reasons for the adverse employment action and how the policies were violated.

                                             COUNT 6

             State Law Discrimination based on Race and Gender and Retaliation
                                 LA. R.S. § 23:3301 et. seq.

         71. Snowton re-alleges and incorporates herein by reference all the foregoing allegations.

         72. Defendants are liable to Snowton under the Louisiana Employment Discrimination

Law, La. R.S. § 23:3301 et. seq. as described in the preceding paragraphs.

                                             COUNT 7

    State Law Reprisal based on whistleblowing activity in violation of La. R.S. §23:967

         73. Snowton re-alleges and incorporates herein by reference all the foregoing allegations.

         74. Snowton advised of illegal activity of the Parish with regard to interference with her

FMLA, state and federal law, discrimination, cyber stalking, and failure to follow Jefferson Parish

policies.

         75. Following Snowton’s written notice of violations of the law she was retaliated against

and eventually released from employment without proper notice.

                                             COUNT 8

         Title XXIX of the Family Medical Leave Act of 1993, 29 U.S.C. § 2615 et. seq


         76. Snowton re-alleges and incorporates herein by reference all the foregoing allegations


         77. Snowton completed and presented a request for FMLA leave on or around December 6,

2019.


         78. Jefferson Parish stipulated during Snowton’s Civil Service Hearing for her presumed

resignation that it did not follow FMLA requirements related to notice.


                                                 23
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 24 of 28




       79. Jefferson Parish through Tilton, wrongfully and illegally contacted Snowton’s late

husband’s doctor in violation of FMLA policy and law and to interfere with her leave


       80. Jefferson Paris wrongfully interefered with Snowton’s FMLA leave by stalking her

facebook account while out on leave


       81. Jefferson Parish wrongfully interfered with Snowton’s FMLA leave by repeatedly

contacting her while on leave to require her to return to work based on illegally obtained and false

information.

                                            COUNT 9

                                 Title I, 42 U.S.C. § 12111, et al.


      82.      Snotwon re-alleges and incorporates herein by reference all the foregoing

allegations.

     83.       Snowton is an individual with a disability under the ADA, Snowton suffers from

PTSD. Defendant was aware of Snowton’s disability and Defendant failed to engage in an

interactive process with Snowton to determine what reasonable accommodation was available to

allow Snowton to perform the essential functions of her job.

     84.       Instead of providing Snowton with a reasonable accommodation, Defendant

terminated her in violation of the ADA.

                                           COUNT 10

                              Wrongful Demotion LSA C.C. 2315

       85. Snowton re-alleges and incorporates herein by reference all the foregoing allegations.

       86. Snowton brings an action against the Defendants for wrongful demotion pursuant to

LSA C.C. art. 2315, when individual defendants, acting in their individual or official capacities as


                                                24
      Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 25 of 28




employees of Jefferson Parish demoted Snowton without cause and the decision was arbitrary and

capricious.

       87. By virtue of respondeat superior, Jefferson Parish is legally responsible and may be

held liable for the actions of its employees.

       88. As a consequence of her demotion, Snowton suffered loss of earnings and will

continue to suffer loss of future earnings as well as mental distress.

                                            COUNT 11

       Intentional Infliction of Emotional Distress and Defamation La. C.C. art. 2315


       89. Snowton re-alleges and incorporates herein by reference all the foregoing allegations

and specifically pleads this claim against Defendants Christopher Trosclair, Roy Juncker, Gretchen

Tilton, and Joan Ruiz only.

       90. Trosclair, Juncker, Tilton, and Ruiz intentionally caused Snowton great emotion

distress related to the discrimination, retaliation, and eventual presumed resignation.

       91. Juncker, Ruiz, and Trosclair also defamed Snowton, as the statements made by the

individuals concerning her performance were false, the claims have been made to others outside

of the Department, which has caused harm to Snowton’s reputation. Additionally, Tilton’s actions

to illegally contact Snowton’s physician and her late husband’s physician without permission and

discuss private personal medical treatment caused harm to Snowton’s reputation.

       92. In Louisiana, defamation is a tort which involves the invasion of a person's interest in

his or her reputation and good name. Fitzgerald v. Tucker, 98-2313, p. 10 (La. 6/29/99), 737 So.

2d 706, 715; Trentecosta v. Beck, 96-2388, p. 10 (La. 10/21/97), 703 So. 2d 552, 559; Sassone v.

Elder, 626 So. 2d 345, 350 (La. 1993). "Four elements are necessary to establish a defamation

cause of action: (1) a false and defamatory statement concerning another; (2) an unprivileged



                                                 25
     Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 26 of 28




publication to a third party; (3) fault (negligence or greater) on the part of the publisher; and (4)

resulting injury." Trentecosta, 96-2388 at 10, 703 So. 2d at 559 (citing RESTATEMENT

(SECOND) OF TORTS§ 558 (1977)).

       93. A defamatory communication is one that tends to harm the reputation of another

to lower that person in the opinion of the community or to deter third persons from associating

or dealing with him. Sassone v. Elder, 626 So. 2d 345, 352 (La. 1993).

       94. Defamatory words include almost any language which on its face tends to injure a

person's reputation. Cortez v. Shirley, 555 So. 2d 577, 579 (La. App. 1st Cir. 1989).

       95. The false and defamatory statements made by the Defendants have caused and

continue to cause damage to Snowton.

                                        JURY DEMAND

       96. Snowton demands a Jury on all issues so triable.

                                    PRAYER FOR RELIEF

       WHEREFORE, after due proceedings are had, Snowton prays that this Complaint be

deemed good and sufficient; and that this Court assume jurisdiction of this action and after trial:

  i. Declare, pursuant to 28 U.S.C. § 2202 that the Defendants unconstitutionally violated

     Snowton’s constitutional rights.

 ii. Grant Snowton a permanent injunction enjoining Defendants, its agents, successors,

     employees, attorneys, and those acting in concert with Defendant and at Defendant’s request,

     from continuing to violate Title VII and state anti-discrimination laws.

 iii. Order Defendants to institute and carry out policies, practices, and programs which provide

     equal employment opportunities for qualified individuals with disabilities, and which

     eradicate the effects of its past and present unlawful employment practices.




                                                 26
     Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 27 of 28




 iv. Order Defendants to make Snowton whole by providing appropriate backpay and loss of

     benefits with prejudgment interest, in amounts to be determined at trial, and any other

     affirmative relief necessary to eradicate the effects of Defendants unlawful employment

     practices.

  v. Order Defendants to reinstate Snowton or to make her whole by providing appropriate her

     with front pay, in amounts to be determined at trial, to eradicate the effects of Defendants

     unlawful employment practices.

 vi. Order Defendants to make Snowton whole by compensation for past and future pecuniary

     losses resulting from the unlawful employment practices describe above, in amounts to be

     determined at trial.

vii. Order Defendants to make Snowton whole by providing compensation for past and future

     nonpecuniary losses resulting from the unlawful employment practices describe above,

     including but not limited to emotional and mental anguish, pain and suffering, humiliation,

     loss of enjoyment of life, and devastation in amounts to be determined at trial.

viii. and any other affirmative relief necessary to eradicate the effects of Defendants unlawful

     employment practices.

 ix. Order Defendants to pay Snowton punitive damages for its malicious and reckless conduct,

     as described above, in amounts to be determined at trial.

  x. Award attorney fees and costs in this action.

 xi. Award Snowton such other relief and benefits as the cause of justice may require.

xii. For any and all other just and equitable relief to which Snowton may be entitled whether or

     not pled herein.




                                               27
Case 2:21-cv-01302-SSV-DMD Document 1 Filed 07/06/21 Page 28 of 28




                              Respectfully Submitted,

                              /s/ Stephanie Dovalina____
                              Stephanie Dovalina, LSBA #31137
                              700 Camp Street, Ste. 105
                              New Orleans, LA 70130
                              Phone No.: (504)528-9500
                              Mobile: (504) 339-9815
                              Fax: (504) 353-9516
                              stephanie@dovalinalawgroup.com
                              Attorney for Donya Decou-Snowton




                                28
